DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
This communication is in response to the communication filed 9/16/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for mobile check in at a pharmacy by collecting information, analyzing it, and displaying or outputting results of the collection and analysis. Specifically, the claims recites storing pharmacy account information, determining if a customer is entering or has entered a store, confirming a customer prescription fill order, prioritizing a customer prescription fill order, transmitting a communication, detecting a triggering action, and facilitating a display, which are grouped within the “certain methods of organizing human activity” grouping of abstract ideas because in this case, the claims involve a series of steps for prioritized filling of a customer prescription based on stored and received information, and then sending a communication and displaying a notification. See MPEP 2106.04. The claims are directed to concepts relating to tracking or organizing patient prescription and pharmaceutical information. Accordingly, the claims recite an abstract idea.

The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves computer systems, computer elements, or the storage and processing of data. Applicant states that generating action events improves the speed and functionality of computer systems by reducing computing time; however, this is not claimed, nor is it sufficiently explained as to how a generation of action event may lead to a configuration of the system with improved speed. The action events may be a triggering event, which is described as a purchase or refill notification (par. 35, 89).
The additional elements do not use the exception to effect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to help a patient get a prescription instead of treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the 
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the additional elements receive, store, process, display, and output information.
“[A] combination of steps in a process may be patentable even though all the constituents of the combination were well known and in common use before the combination was made.” Diehr, 450 U.S. at 188. For example, the claims in BASCOM v. AT&T involved an inventive distribution of function between a local computer and a server. See 827 F.3d 1341, 1350-1351 (Fed. Cir. 2016). The Federal Circuit noted that the inventive concept described and claimed in the patent was for the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. Id. at 1350. Here, there is no inventive concept in the recited combination of steps or any specific arrangement of computing components. The claims are directed to helping a patient get a prescription with a mobile computing device and not a specific configuration of the additional elements. 
“What is needed is an inventive concept in the non-abstract application realm.” SAP Am., Inc. v. InvestPic, 839 F.3d 1161, 1168 (Fed. Cir. 2016). A claim for a new abstract idea is still an abstract idea. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016). Here, the limitations of the organization of human activity or mental process itself do not make the claims less abstract. None of the limitations provide an inventive concept in the non-abstract application realm, and the claims are simply an abstract-idea-based solution implemented with generic technical components in a conventional way. See BASCOM at 1351.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory computer-readable storage medium, processor, database, computer system, and mobile computing device to perform the steps of storing pharmacy account information, determining if a customer is entering or has entered a store, confirming a customer prescription fill order, prioritizing a customer prescription fill order, transmitting a communication, detecting a triggering action, and facilitating a display amount to no more than using computer devices to automate or implement the abstract idea of mobile check in at a pharmacy. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. Claims 6-8 and 16-18 further describe a virtual pill case and a customized hyperlink. These additional elements are interpreted to be generally linked to the abstract idea because they function to display information to a patient. The virtual pill case displays a pill case, similar to a traditional pill case, which may contain hyperlinks to additional information about the prescriptions (par. 82-83). Here, the customized hyperlink does not function to verify users for cybersecurity purposes as described in par. 67. The virtual pill case and hyperlink are not 
The claims 2-5 and 12-15 do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe mobile check in at a pharmacy by collecting information, analyzing it, and displaying or outputting results of the collection and analysis. The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of mobile check in at a pharmacy by collecting information, analyzing it, and displaying or outputting results of the collection and analysis. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley et al. US2015/0294084 in view of Brantley et al. US2014/0279269.
As per claim 1, McCauley teaches 
a system comprising: one or more processors; and one or more non-transitory computer-readable storage devices storing computing instructions configured to run on the one or more processors and perform acts of: (McCauley teaches par. 25, 84, 86 a pharmacy computing system where an application can be installed in addition to an operating system implemented by a communication device, such communication devices as shown in figs. 1 and 2, a user could download and install the pharmacy application from an application store via communication unit using user interface or application stores depending on the applicable operating system 
storing, in a pharmacy database of a computer system, pharmacy account information, wherein the pharmacy account information comprises: a unique patient ID associated with a customer; a pharmaceutical drug record indicating a pharmaceutical drug prescribed to the customer; and an action record indicating triggering actions of the pharmaceutical drug; (McCauley par. 48, 56 teaches the pharmacy computing system is configured to store customer information, which can include any suitable information uniquely identifying the prescription customer such as name, phone number, date of birth, insurance information, past and current prescriptions, a pharmacy location of each of the customer's current prescriptions, payment information, customer physicians, preferred pharmacy location, emergency contact information, allergy information)
determining, by the computer system, that the customer is entering or has entered a retail store; (McCauley par. 26 teaches a system may provide the identification of the customer to user shortly after an arrival of the customer at the pharmacy)
after determining that the customer is entering or has entered a retail store: confirming, by the computer system, that the customer has at least one prescription fill order pending with a pharmacy of the retail store; (McCauley par. 7 teaches a first communication device sending information identifying a prescription customer, a retail customer, or a healthcare patient to a computing device)
transmitting a communication to a mobile computing device of the customer that the customer will be notified when the at least one prescription fill order is ready to be picked up at the pharmacy of the retail store; (McCauley abstract, par. 6-7 teaches a communication device detects the proximity of a prescription customer to an associated pharmacy location. The 
detecting, by the computer system, a triggering action of the triggering actions of the pharmaceutical drug; and (McCauley par. 7 teaches detecting the proximity of a first communication device to one or more other communication devices within any building)
in response to detecting the triggering action, facilitating a display, on the mobile computing device of the customer, of a notification about the triggering action (McCauley par. 7 teaches detecting the proximity of a first communication device to one or more other communication devices within any building, a communication device displays a notification that the first communication device has entered or is near the building).
McCauley does not specifically teach the following limitations met by Brantley, prioritizing, by the computer system, the at least one prescription fill order to a top of a workflow of a pharmacist in the pharmacy of the retail store; and (Brantley par. 32 teaches the customer's prescription should be prioritized to fill the prescription for the customer ahead of other orders in the queue).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by McCauley to prioritize prescription fill order as taught by Brantley with the motivation that customers with prioritized prescription filling will have less waiting times, and pharmacy efficiency will increase (Brantley par. 2-3). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to reduce waiting times by prioritizing prescription order flows. One of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, McCauley and Brantley teach all the limitations of claim 1 and further teach wherein the one or more non-transitory computer-readable storage devices storing the computing instructions are further configured to run on the one or more processors and perform an act of receiving, from an electronic device of the pharmacist, an indication that the pharmacist has dispensed the pharmaceutical drug to the customer (McCauley par. 63 teaches a computing system determines whether 
As per claim 5, McCauley and Brantley teach all the limitations of claim 1 and further teach wherein: the triggering action of the triggering actions comprising at least one of: an environmental trigger; or a purchase trigger (McCauley fig. 5, par. 7 teaches detecting the proximity of a first communication device to one or more other communication devices within any building and collecting payment for a prescription and presenting a payment confirmation and a pickup location).
As per claim 11, McCauley and Brantley teach a method implemented via execution of computing instructions configured to run at one or more processors and configured to be stored at non-transitory computer-readable media, the method comprising: storing, in a pharmacy database of a computer system, pharmacy account information, wherein the pharmacy account information comprises: a unique patient ID associated with a customer; a pharmaceutical drug record indicating a pharmaceutical drug prescribed to the customer; and an action record indicating triggering actions of the pharmaceutical drug; determining, by the computer system, that the customer is entering or has entered a retail store; after determining that the customer is entering or has entered a retail store: confirming, by the computer system, that the customer has at least one prescription fill order pending with a pharmacy of the retail store; prioritizing, by the computer system, the at least one prescription fill order to a top of a workflow of a pharmacist in the pharmacy of the retail store; and transmitting a communication to a mobile computing device of the customer that the customer will be notified when the at least one prescription fill order is ready to be picked up at the pharmacy of the retail store; detecting, by the computer system, a triggering action of the triggering actions of the pharmaceutical drug; and in response to detecting the triggering action, facilitating a display, on the mobile computing device of the customer, of a notification about the triggering action (see claim 1 rejection).
As per claim 12, McCauley and Brantley teach all the limitations of claim 11 and further teach receiving, from an electronic device of the pharmacist, an indication that the pharmacist has dispensed the pharmaceutical drug to the customer
As per claim 15, McCauley and Brantley teach all the limitations of claim 11 and further teach wherein: the triggering action of the triggering actions comprising at least one of: an environmental trigger; or a purchase trigger (see claim 5 rejection).

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley et al. US2015/0294084 in view of Brantley et al. US2014/0279269 in further view of Weiss et al. US2015/0242592.
As per claim 3, McCauley and Brantley teach all the limitations of claim 1, but do not teach the following limitations met by Weiss, wherein: the workflow of the pharmacist is displayed on a pharmacy computer of the retail store (Weiss par. 58 teaches displaying order statuses in a linear flow). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by McCauley and Brantley to display pharmacist workflow as taught by Weiss with the motivation to indicate the amount of time left before the new prescription is ready (Weiss par. 58). Moreover, this display would enable customers to only go pick up the prescription and wait in line if the order is ready, saving time.
As per claim 4, McCauley, Brantley, and Weiss teach all the limitations of claim 3 and further teach wherein the pharmacy computer of the retail store is configured to process transactions for non-pharmacy items at the retail store (Weiss fig. 1A, par. 41, 57 teaches a customer using a client application may purchase a retail product, but may additionally be a patient filling prescription medications). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by McCauley and Brantley to display pharmacist workflow as taught by Weiss with the motivation to indicate the amount of time left before the new prescription is ready (Weiss par. 58).
As per claim 13, McCauley and Brantley teach all the limitations of claim 11 and with Weiss further teach wherein: the workflow of the pharmacist is displayed on a pharmacy computer of the retail store
As per claim 14, McCauley and Brantley teach all the limitations of claim 13 and with Weiss further teach wherein the pharmacy computer of the retail store is configured to process transactions for non-pharmacy items at the retail store (see claim 4 rejection).

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley et al. US2015/0294084 in view of Brantley et al. US2014/0279269 in further view of Nascenzi et al. US2016/0371620.
As per claim 6, McCauley and Brantley teach all the limitations of claim 1 and further teach wherein the one or more non-transitory computer-readable storage devices storing the computing instructions are further configured to run on the one or more processors and perform an act of: facilitating a display, on the mobile computing device of the customer, of a first user interface (McCauley fig. 3A-4D and associated paragraphs teaches a user interface of a mobile computing device) comprising a virtual pill case comprising: a date range; first prescription information about the pharmaceutical drug; or a first image of the pharmaceutical drug (Nascenzi fig. 17, par. 65-67 teaches a virtual pill case with dosage information). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by McCauley and Brantley to use a virtual pill case as taught by Nascenzi with the motivation to provide further functionality for a logbook about patient care (Nascenzi par. 2-3). A virtual pill case allows for quick updating and sharing of information between family, care providers, doctors, and patients. Use of the virtual pill case may improve levels of care and monitoring for elderly patients. 
As per claim 7, McCauley, Brantley, Nascenzi teach all the limitations of claim 6 and further teach wherein: the first prescription information comprises dosage instructions for the pharmaceutical drug; and the pharmaceutical drug is scheduled to be taken by the customer during the date range (Nascenzi par. 65-67 teaches a virtual pill case with dosage information including dosage times and frequency of administration). 

As per claim 8, McCauley, Brantley, Nascenzi teach all the limitations of claim 7 and further teach wherein the virtual pill case further comprises: a first customized hyperlink; and a selectable user interface element corresponding to the pharmaceutical drug, the selectable user interface element configured to, when selected by the customer, indicate a use of the pharmaceutical drug by the customer (Nascenzi fig. 15 and associated paragraphs, par. 80 teaches links in the virtual pill case landing page, a medication list may also include blank check boxes to mark completed medications after use). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system as taught by McCauley and Brantley to use a virtual pill case with a hyperlink and a selectable interface element as taught by Nascenzi with the motivation to provide further functionality for a logbook about patient care (Nascenzi par. 2-3). A virtual pill case allows for quick updating and sharing of pharmaceutical information between family, care providers, doctors, and patients. Efficient sharing of pharmaceutical information may improve levels of patient care and patient adherence to treatment plans.
As per claim 16, McCauley and Brantley teach all the limitations of claim 11 and with Nascenzi further teach facilitating a display, on the mobile computing device of the customer, of a first user interface comprising a virtual pill case comprising: a date range; first prescription information about the pharmaceutical drug; or a first image of the pharmaceutical drug (see claim 6 rejection).
As per claim 17, McCauley, Brantley, Nascenzi teach all the limitations of claim 16 and further teach wherein: the first prescription information comprises dosage instructions for the pharmaceutical drug; and the pharmaceutical drug is scheduled to be taken by the customer during the date range
As per claim 18, McCauley, Brantley, Nascenzi teach all the limitations of claim 17 and further teach wherein the virtual pill case further comprises: a first customized hyperlink; and a selectable user interface element corresponding to the pharmaceutical drug, the selectable user interface element configured to, when selected by the customer, indicate a use of the pharmaceutical drug by the customer (see claim 8 rejection).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 5-12, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10417387. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-2, 7, 11-12, and 17 of the 387’ Patent recite the same or similar limitations of Claims 1-2, 5-12, and 15-20.

Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a eTerminal Disclaimer is filed as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.P./Examiner, Art Unit 3686                                                                                                                                                                                                        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686